   4:20-cv-03105-JMG-CRZ Doc # 33 Filed: 09/21/21 Page 1 of 1 - Page ID # 68




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WILBUR JAUKEN,

                    Plaintiff,                              4:20CV3105

       vs.
                                               AMENDED PROGRESSION ORDER
CHILDREN'S HOSPITAL & MEDICAL
CENTER,

                    Defendant.


      This case is before the court on the parties’ joint stipulation to extend certain
deadlines. After consideration, IT IS ORDERED that the parties’ stipulation (Filing
No. 32) is granted and final progression schedule is extended as follows:


      1)     Deadline to complete depositions is extended to November 17, 2021;

      2)     Deadline to file motions to exclude testimony on Daubert and related
             grounds is extended to December 1, 2021;

      3)     Deadline to file motions for summary judgment is extended to January
             14, 2022; and

      4)     The status conference currently set for September 28, 2021 at 11:00
             AM is continued to December 14, 2021 at 11:00 AM before the
             undersigned magistrate judge.

      Dated this 21st day of September, 2021.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
